DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on November 14, 2019. 
This Office Action is in response to a request for continued examination filed on May 25, 2022. The amended claims submitted on February 28, 2022, as part of the response after final action, have been entered and have been examined as the claims for this office action. In the current amendment, claims 1, 8, and 15 are amended. Claims 2, 5, 6, 9, 12, 13, 16, 19, and 20 were previously cancelled. Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are pending. 
In response to amendments and/or remarks filed on February 28, 2022, the 35 U.S.C. 112(b) rejection applied to claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 made in the previous office action have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Step 1:
 Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One: 
Claim 1 recites the following limitations:
determining… a time period at which the model was trained based on the obtained metric data;
identifying… a survival time period of the model based on both the determined time period at which the model was trained and a failure time period of the model;
repeating the above steps to determine a survival time period for the plurality of analytical models;
performing… a survival analysis based on the survival time period for the plurality of analytical models; and 

This/These limitation(s) require determining a time period at which a model was trained based on metric data (corresponds to evaluation), identifying a survival time period of the model based on the time period at which the model was trained and a failure time period (corresponds to evaluation with assistance of pen and paper, a survival time period can be obtained by subtracting the failure time with the training time), determining survival time periods for a plurality of models (corresponds to evaluation with assistance of pen and paper), and performing survival analysis based on the survival time period for a plurality of models (corresponds to evaluation and judgement with assistance of pen and paper). This falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with assistance of pen and paper. Thus, claim 1 recites an abstract idea.

Step 2A Prong Two: 
The abstract idea of claim 1 is not integrated into a practical application because the additional elements recited in claim 1 are:
computer-implemented 
a processing device and a memory comprising instructions which are executed by the processing device 
by the processing device
obtaining… a metric data associated with an analytical model based on a model metric distribution analysis of a plurality of analytical models;
outputting… a training notification indicating that the given model is required to be retrained based on the survival analysis.

Instructions to apply the abstract idea on generic computer components 
(computer-implemented 
a processing device and a memory comprising instructions which are executed by the processing device 
by the processing device) 
do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, the recitation of: 
obtaining… a metric data associated with an analytical model based on a model metric distribution analysis of a plurality of analytical models;
outputting… a training notification indicating that the given model is required to be retrained based on the survival analysis.
amount to recitation of insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Therefore, claim 1 is directed to an abstract idea. 

Step 2B: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (computer-implemented; a processing device and a memory comprising instructions which are executed by the processing device; by the processing device) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. 
Further, the following recitation of insignificant extra-solution activity (obtaining… a metric data associated with an analytical model based on a model metric distribution analysis of a plurality of analytical models;
outputting… a training notification indicating that the given model is required to be retrained based on the survival analysis.) amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); ". Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. Therefore, claim 1 is subject matter ineligible.


Regarding Claim 3, 
	Claim 3 is dependent on claim 1, and only includes additional limitations that further limit the mental process of performing a model metric distribution analysis (wherein the model metric distribution analysis comprises determining a failure event based on a model metric being more than a threshold deviation from a normal distribution median.). This/These claim(s) require determining a failure event based on a model metric being more than a threshold away from a normal median (corresponds to evaluation with assistance of pen and paper). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 4, 
	Claim 4 is dependent on claim 1, and only includes additional limitations that further limit the mental process of performing survival analysis (determining an estimated survival metric for a given analytical model based on the survival analysis.). This/These claim(s) require determining an estimated survival metric for a model based on survival analysis (corresponds to evaluation with assistance of pen and paper). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 7, 
Claim 7 is dependent on claim 4, and only includes additional limitations that further limit the mental process of determining an estimated survival metric (wherein the estimated survival metric is a probability that the given analytical model will fail at a current time based on the survival analysis.). This/These claim(s) require that the estimated survival metric is a probability that the model will fail at a current time based on the survival analysis (corresponds to evaluation with assistance of pen and paper). This/These claim(s) do not recite any additional elements beyond those recited in claim 4, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.


Regarding Claim 8, 
Claim 8 is directed to A non-transitory computer readable medium…, which is directed to an article of manufacture, one of the statutory categories. Claim 9 recites: A non-transitory computer readable storage medium… which executes a process similar to the steps performed by method claim 1 and has limitations that are similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 8 remains subject matter ineligible. 

Regarding Claim 10, 
	Claim 10 is dependent on claim 8 and recites limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied to claim 3. This claim does not recite any additional elements beyond those recited in independent claim 8 or claim 3, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 11, 
	Claim 11 is dependent on claim 8 and recites limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied to claim 4. This claim does not recite any additional elements beyond those recited in independent claim 8 or claim 4, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 14, 
Claim 14 is dependent on claim 11 and recites limitations similar to the limitations recited in claim 7, therefore is rejected with the same rationale applied to claim 7. This claim does not recite any additional elements beyond those recited in claim 11 or claim 7, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 15, 
Claim 15 is directed to A detection modeling system comprising: a processing device; and a memory coupled to the processing device…, which is directed to a machine, one of the statutory categories. Claim 15 recites:  A detection modeling system comprising: a processing device; and a memory coupled to the processing device… which executes a process similar to the steps performed by method claim 1 and has limitations that are similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 15 remains subject matter ineligible.

Regarding Claim 17, 
	Claim 17 is dependent on claim 15 and recites limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied to claim 3. This claim does not recite any additional elements beyond those recited in independent claim 15 or claim 3, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 18, 
	Claim 18 is dependent on claim 15 and recites limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied to claim 4. This claim does not recite any additional elements beyond those recited in independent claim 15 or claim 4, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 21, 
Claim 21 is dependent on claim 18 and recites limitations similar to the limitations recited in claim 7, therefore is rejected with the same rationale applied to claim 7. This claim does not recite any additional elements beyond those recited in claim 18 or claim 7, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cerquitelli et al. (“Towards a real-time unsupervised estimation of predictive model degradation”) in view of Horrell et al. (US 20170262818 A1), further in view of Muralidharan et al. (US 20190102361 A1). 
Regarding Claim 1, 
Cerquitelli teaches: 
A computer-implemented method for alerting to analytical model degradation in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: (Page 5: “A synthetic dataset of 10,000,000 (10M) records with 10 features and a normal distribution over 3 classes has been created exploiting the scikit-learn Python machine learning library [14]. From this dataset, 6 sub-datasets with the same characteristics of the original one but with different numbers of records have been generated: d1) 10K, d2) 50K, d3) 100K, d4) 500K, d5) 1M, and d6) 10M records. The first 5 datasets have been used to test the single node configuration, exploiting an Intel i7 8-core server with 32GB of memory, while the distributed configuration consists of 50 virtual nodes, each with 512MB of memory and 2 cores, running on top of the BigData@Polito cluster1 .” teaches using an intel i7 8 core server with 32 GB of memory (computer based implementation including a processing device and memory); Page 1: “In this paper, we propose a novel unsupervised methodology to automatically detect prediction-quality degradation of machine learning models. Thanks to the unsupervised approach and a novel scalable estimation technique, we provide an effective and efficient solution to the above-mentioned problem with soft real-time constraints.” teaches a methodology for predicting machine learning model degradation)

obtaining, by the processing device, metric data associated with an analytical model based on a model metric distribution analysis of a plurality of analytical models; (Page 3: “To quantify the shift of the Silhouette curves, the MAAPE (Mean Arc-tangent Absolute Percentage Error) [7] has been used, although other error metrics could be used alternatively. Given a prediction model trained on a set of classes C at time t0, whose training set has a Silhouette value Silt0 , the degradation of a class c ∈ C at time t is described by the following relation:”

    PNG
    media_image1.png
    126
    576
    media_image1.png
    Greyscale

teaches obtaining metric data related to the degradation of the model, the quantified degradation values are based on the mean arc-tangent absolute percentage error, a silhouette value, the ratio of new samples to total number of samples in a class, and an alpha value (these values correspond to a model metric distribution, therefore quantifying the degradation values becomes a model metric distribution analysis), the degradation of each class c in the set of classes C is quantified with this analysis, therefore the analysis is applied to a plurality of training classes; Fig. 2 teaches performing degradation analysis and determining MAPPE values for a plurality of models)

determining, by the processing device, a time period at which the model was trained based on the obtained metric data; (Fig. 2A and Page 4: “Figure 2 shows the MAAPE degradation percentage for the training classes 0 and 1 in D1 at different time periods, when data belonging to the previously unseen classes 2 (Figure 2a) and 3 (Figure 2b) arrives starting from time t5 (each timestamp, from t5, adds 40,000 records with concept drift). While from t1 to t4 the overall MAAPE degradation is always below 5%, from t5 the overall MAAPE degradation, i.e. the sum of both classes (0 and 1), is constantly higher than 10%, and the trend is coherent with the introduced drift proportion” teaches determining that the model was trained before time period t1 based on the degradation percentage (metric data))

    PNG
    media_image2.png
    337
    617
    media_image2.png
    Greyscale

identifying, by the processing device, a survival time period of the model based on both the determined time period at which the model was trained and a failure time period of the model; (Page 4: “Finally, we are considering to trigger a full model rebuild when the overall degradation or at least a single class degradation are above given thresholds (e.g., 10-15% overall and 5-10% single class).” and Page 4: “While from t1 to t4 the overall MAAPE degradation is always below 5%, from t5 the overall MAAPE degradation, i.e. the sum of both classes (0 and 1), is constantly higher than 10%, and the trend is coherent with the introduced drift proportion” teaches identifying the time period before model degradation, before t1 - t4 (survival time period). The survival time period is based on the time before t1 (when the model was trained) and t5 (model failure time period))

repeating the above steps to determine a survival time period for the plurality of analytical models; and (Fig. 2 and Page 4: “Figure 2 shows the MAAPE degradation percentage for the training classes 0 and 1 in D1 at different time periods…” teaches determining survival time for multiple models)

    PNG
    media_image3.png
    695
    617
    media_image3.png
    Greyscale


Cerquitelli does not appear to explicitly teach: 
performing, by the processing device, a survival analysis based on the survival time period for the plurality of analytical models; and 
outputting, by the processing device, a training notification indicating that the given model is required to be retrained based on the survival analysis.

However, Horrell teaches: 
performing, by the processing device, a survival analysis based on the survival time period for the plurality of analytical models; and (Para [0235]: “Additionally or alternatively, the analytics system 108 may be configured to define a failure model based on one or more survival analysis techniques, such as a Cox proportional hazard technique. The analytics system 108 may utilize a survival analysis technique in a manner similar in some respects to the above-discussed modeling technique, but the analytics system 108 may determine a survival time-response variable that indicates an amount of time from the last failure to a next expected event.” teaches performing survival analysis techniques based on survival time for the failure models (analytical models))
Cerquitelli, and Horrell are analogous art because they are directed to analyzing model failures. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horrell’s survival analysis techniques into Cerquitelli’s system and method for predicting machine learning model degradation with a motivation to “to monitor and detect abnormal conditions within an asset to facilitate repairing the asset, perhaps with minimal downtime.” (Horrell, Para [0003])

The combination of Cerquitelli, and Horrell does not appear to explicitly teach: 
outputting, by the processing device, a training notification indicating that the given model is required to be retrained based on the survival analysis. 

However, Muralidharan teaches: 
outputting, by the processing device, a training notification indicating that the given model is required to be retrained based on [metric data]. (Para [0041]: “First, interaction apparatus 206 may output an alert of an anomaly in the statistical model whenever deviations 214 and/or degradation are detected in performance metrics 122, time series 210, and/or characteristics 212 of the currently deployed or rolled back version of the statistical model. The alert may include values and/or attributes associated with the anomaly, such as the type of deviation (e.g., mean shift, variance change, trend change, outlier, etc.), the magnitude of deviation (e.g., the amount by which the deviation differs from a “normal” or expected value), and/or a timeframe of each deviation (e.g., the start and/or end times of the deviation).” and Para [0058]: “During monitoring of the statistical model, the distribution of performance metrics for a given version of the statistical model is tracked (operation 302) to detect deviations in the distribution (operation 304). If a deviation is found, an alert of an anomaly in the statistical model's performance is outputted (operation 306), and retraining of the version is triggered (operation 308).” teaches outputting an alert (notification) indicating that the model is degraded and needs to be retrained based on performance metrics)
Cerquitelli, Horrell, and Muralidharan are analogous art because they are directed to analyzing model failures. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Murlidharan’s alerts that signify that a model needs to be retrained with Cerquitelli/Horrell’s predictive degradation system that uses model metrics to perform survival analysis with a motivation to “…improve the performance and use of statistical models and/or applications, distributed systems, and/or other technologies that use or leverage statistical models.” (Muralidharan, Para [0045])

Regarding Claim 3, 
The combination of Cerquitelli, Horrell, and Muralidharan teaches: The method as set forth in claim 1,
Cerquitelli further teaches:
wherein the model metric distribution analysis comprises determining a failure event based on a model metric being more than a threshold deviation from a normal distribution median. (Page 4: “Finally, we are considering to trigger a full model rebuild when the overall degradation or at least a single class degradation are above given thresholds (e.g., 10-15% overall and 5-10% single class).” and “Page 4: “While from t1 to t4 the overall MAAPE degradation is always below 5%, from t5 the overall MAAPE degradation, i.e. the sum of both classes (0 and 1), is constantly higher than 10%, and the trend is coherent with the introduced drift proportion” teaches determining time t5 as the time period (failure event) when the MAAPE degradation exceeded the threshold value of 10 – 15%)

Regarding Claim 4, 
The combination of Cerquitelli, Horrell, and Muralidharan teaches: The method as set forth in claim 1,
Horrell further teaches:
further comprising, determining an estimated survival metric for a given analytical model based on the survival analysis. (Para [0235]: “Additionally or alternatively, the analytics system 108 may be configured to define a failure model based on one or more survival analysis techniques, such as a Cox proportional hazard technique. The analytics system 108 may utilize a survival analysis technique in a manner similar in some respects to the above-discussed modeling technique, but the analytics system 108 may determine a survival time-response variable that indicates an amount of time from the last failure to a next expected event.” teaches determining a survival time-response variable (estimated survival metric) based on the survival analysis)
The combination of claim 1 has already incorporated the survival analysis, therefore already incorporating the details of estimating a survival metric based on survival analysis required by claim 4. 

Regarding Claim 7, 
The combination of Cerquitelli, Horrell, and Muralidharan teaches: The method as set forth in claim 4,
Horrell further teaches: 
wherein the estimated survival metric is a probability that the given analytical model will fail at a current time based on the survival analysis. (Para [0235]: “The analytics system 108 may utilize a survival analysis technique in a manner similar in some respects to the above-discussed modeling technique, but the analytics system 108 may determine a survival time-response variable that indicates an amount of time from the last failure to a next expected event… This response variable may include a pair of values that are associated with each of the particular points in time at which measurements are received. The response variable may then be utilized to determine a probability that a failure will occur within the given timeframe in the future.” teaches that the survival time-response variable (estimated survival metric) determines a probability of failure within the given timeframe (current time), the survival-time response variable is determined using survival analysis techniques)
The combination of claim 1 has already incorporated the survival analysis, therefore already incorporating the details of the estimated survival metric required by claim 7.

Regarding Claim 8, 
This claim recites A non-transitory computer readable medium…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. 

Regarding Claim 10, 
This claim recites The medium as set forth in claim 8, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 11, 
This claim recites The medium as set forth in claim 8, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.
Regarding Claim 14, 
This claim recites The medium as set forth in claim 11, which performs a plurality of operations as recited by the method of claim 7, and has limitations that are similar to those of claim 7, thus is rejected with the same rationale applied against claim 7.
Regarding Claim 15, 
This claim recites A detection modeling system, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.
Regarding Claim 17, 
This claim recites The system as set forth in claim 15, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 18, 
This claim recites The system as set forth in claim 15, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.
Regarding Claim 21, 
This claim recites The system as set forth in claim 18, which performs a plurality of operations as recited by the method of claim 7, and has limitations that are similar to those of claim 7, thus is rejected with the same rationale applied against claim 7.

Response to Arguments
Regarding rejections under 35 U.S.C. 112(b): 
Applicant’s argument: 
“Applicant respectfully traverses these rejections in view of the above amendments and the following remarks. Namely, the term "estimated survival metric" has been removed from the independent claims.
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21under 35 USC § 112.”
Response: 
Applicant’s arguments have been fully considered and are persuasive, the 35 U.S.C. 112(b) rejection made in the previous office action has been withdrawn.  

Regarding rejections under 35 U.S.C. 101: 
Applicant’s argument: 
“Applicant respectfully submits that claim 1 recites a series of elements that are far more than mental steps applied to a computer. These elements improve the overall operation of the computer, like in Enfish, LLC v. Microsoft Corp. (Fed. Cir. 2016) (noting that "we find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea"). Notably, the pending claims are all directed to improving the models used by computers to automatically detect important things (like fraud detection using Al). Existing model usage suffers from model degradation, which can limit the computer's ability to effectively detect the behavior the model was trained for. By utilizing the claimed technique, a computer can monitor the health/effectiveness of the computational model and send an alert when the model is out of compliance. This is more than just mental processes, as the office action asserts, because it improves the operation of the computer itself.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. 
The following are limitations of claim 1: 
determining… a time period at which the model was trained based on the obtained metric data;
identifying… a survival time period of the model based on both the determined time period at which the model was trained and a failure time period of the model;
repeating the above steps to determine a survival time period for the plurality of analytical models;
performing… a survival analysis based on the survival time period for the plurality of analytical models; and 

This/These limitation(s) require determining a time period at which a model was trained based on metric data (corresponds to evaluation), identifying a survival time period of the model based on the time period at which the model was trained and a failure time period (corresponds to evaluation with assistance of pen and paper, a survival time period can be obtained by subtracting the failure time with the training time), determining survival time periods for a plurality of models (corresponds to evaluation with assistance of pen and paper), and performing survival analysis based on the survival time period for a plurality of models (corresponds to evaluation and judgement with assistance of pen and paper). This falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with assistance of pen and paper.
The additional elements of claim 1 do not integrate the abstract idea into a practical application because the additional elements are directed toward generic computer components and insignificant extra solution activity of data gathering, proved to be well understood, routine, and conventional by the MPEP. The additional elements of claim 1 are therefore not directed to an improvement to a computer, technology, or an improvement to a model (such as models used by computers to automatically detect important things). Further, MPEP 2106.05(a) states the following – “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Therefore, the judicial exception cannot provide any alleged improvement that Applicant’s representative mentions. Because the additional elements of claim 1 do not provide any improvement to a computer or technology, claim 1 remains rejected under 35 U.S.C. 101. 

Applicant’s argument: 
“Here pending claim 1 results in "outputting, by the processing device, a training notification indicating that the given model is required to be retrained based on the estimated survival metric." While this may not appear as a tangible result in a vacuum, in the context of the pending application, the claim as a whole amounts to far more than mental steps. As the Federal Circuit explained in SRI, "This is not the type of human activity that § 101 is meant to exclude. Indeed, we tend to agree with SRI that the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims." In this case, the claims are directed not to monitoring network activity, but to monitoring the health of computational models (that can be used for monitoring fraudulent and non-compliant activity). This is no more possible to perform as mental steps and is no less patent eligible than the claims of SRI. See also MPEP §2106.04(d)(1).”

Response: 
Applicant’s arguments have been fully considered but are not persuasive.  With regards to the patent eligible claims of SRI, the claims of the instant application do not mention anything about network monitors or analyzing network packets. The claims of this instant application, under broadest reasonable interpretation, are directed toward mental processes but for the recitation of generic computer components and insignificant extra-solution activity. Please see pages 3-6 of this office action for a detailed analysis of claim 1. Further, the following limitation of claim 1: 
outputting… a training notification indicating that the given model is required to be retrained based on the survival analysis.
	is mere recitation of insignificant extra-solution activity, it is not considered as a mental process, which is proved to be well-understood, routine, and conventional by MPEP 2106(d)(II). 

Regarding rejections under 35 U.S.C. 103: 
Applicant’s argument: 
“Applicant respectfully submits that Sarferaz, Cerquitelli, Horrell, and Muralidharan, even in combination, fail to teach or suggest the limitation "obtaining, by the processing device, metric data associated with an analytical model based on a model metric distribution analysis of a plurality of analytical models" as recited in the amended claim 1. Claim 1 requires distribution analysis as a statistical method and not simply looking at a single metric, as appears the case in the cited prior art. 
For example, Sarferaz mentions detecting degradation based on one or more key performance indicators ([0045]), but is silent as to any distribution analysis, especially a distribution of metrics across multiple models.2”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. Cerquitelli has been relied upon to teach the aforementioned limitation of claim 1. Cerquitelli teaches the following-

Page 3: “To quantify the shift of the Silhouette curves, the MAAPE (Mean Arc-tangent Absolute Percentage Error) [7] has been used, although other error metrics could be used alternatively. Given a prediction model trained on a set of classes C at time t0, whose training set has a Silhouette value Silt0 , the degradation of a class c ∈ C at time t is described by the following relation:”

    PNG
    media_image1.png
    126
    576
    media_image1.png
    Greyscale

Cerquitelli teaches that the degradation of class c at time t is quantified by the equation above, which represents a model metric distribution analysis. Here, the plurality of metrics (not a single metric) include the mean arc-tangent absolute percentage error, a silhouette value, ratio of new samples to total number of samples in a class, and an alpha value. The degradation is output from this equation as metric data. Therefore, there are a plurality of metrics (a distribution of metrics) that are used to determine the degradation of a single class at a time point. This results in a statistical model metric distribution analysis, as required by claim 1. 


Conclusion
The Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Cerquitelli et al. (“Automating concept-drift detection by self-evaluating predictive model degradation”) teaches an automated system that predicts if model degradation has occurred in machine learning models  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 2125   

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125